983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dale Conrad MCQUISTON, Plaintiff-Appellant,v.Edward W. MURRAY;  Clarence L. Jackson, Jr.;  T. L. Parlett;William C. Perdue;  Unknown Defendants,Defendants-Appellees.andW. RHOADES, Defendant.
No. 92-6463.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 1, 1992Decided:  December 30, 1992

Appeal from the United States District Court for the Eastern District of Virignia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-434-R)
Dale Conrad McQuiston, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia;  Sandra Morris Holleran, McGuire, Woods, Battle & Boothe, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dale Conrad McQuiston appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McQuiston v. Murray, No. CA-91-434-R (E.D. Va.  April 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to jurisdiction of a magistrate judge under 28 U.S.C.A. § 636(c)(3) (West Supp. 1991)